Citation Nr: 1138543	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO. 08-15 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for paroxysmal atrial fibrillation as secondary to a service-connected right knee disability, status post two surgical repairs. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service from August 1985 to August 1987, from December 1990 to August 1991, and from July 1996 to March 1997. He also served in the Army Reserves.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In his May 2008 Substantive Appeal (VA Form 9), the Veteran requested a hearing at the Board's offices in Washington, D.C. However, he cancelled this request prior to his scheduled hearing. The hearing request is considered withdrawn. See 38 C.F.R. § 20.704(e) (2011). 


FINDING OF FACT

There is an approximate balance of favorable and unfavorable evidence as to whether the Veteran's paroxysmal atrial fibrillation is caused by his service-connected right knee disability.   


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's paroxysmal atrial fibrillation is the result of his service-connected right knee disability. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). In any event, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of the claim at issue. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 



The Merits of the Claim

The Veteran contends that his current paroxysmal atrial fibrillation is the result of anterior cruciate ligament surgery conducted in September 2000 for his service-connected right knee. See March 2005 claim; June 2007 Notice of Disagreement (NOD); May 2008 Substantive Appeal. The Veteran has been service connected for his right knee since the late 1980s. The Board presently grants the appeal and finds that secondary service connection for paroxysmal atrial fibrillation is warranted. 

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service), 1153; 38 C.F.R. §§ 3.303, 3.306. 

In addition, a disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition. 38 C.F.R. § 3.310(a). Secondary service connection may be established by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition. 38 C.F.R. § 3.310(b), effective October 10, 2006. See 71 Fed. Reg. 52,744-52,747 (September 7, 2006). See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991). Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448. 

A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to the service-connected disability. Velez v. West, 11 Vet. App. 148, 158 (1998). See also Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both indicating, like Velez, that competent medical nexus evidence is required to associate a disorder with a service-connected disability).

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The threshold criterion for service connection - on either a direct or secondary basis, is the existence of a current disability. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Dr. Brian Glick, M.D., diagnosed the Veteran with paroxysmal atrial fibrillation in a February 2005 private progress note. Earlier private treatment records dated from 2000 and thereafter corroborate atrial flutters, atrial fibrillation, and atrial arrhythmias. His treatment has included heart medication and an ablation procedure. There is therefore sufficient evidence he has current paroxysmal atrial fibrillation.

With regard to secondary service connection, the evidence in the claims folder includes a favorable May 2007 private medical opinion from Dr. David Joseph, M.D., and one unfavorable October 2000 opinion from Dr. Glick, contained in a hospital discharge summary. 

The Board must determine, as a question of fact, both the weight and credibility of the evidence. Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value. The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence. See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

As to the negative evidence against secondary service connection, Dr. Glick in his October 2000 opinion indicated the Veteran was in atrial flutter during the induction of anesthesia for anterior crucial ligament surgery on September 28, 2000. After the surgery, the Veteran was still noted to be in atrial flutter. He was placed in the intensive care unit. By October 2000 Dr. Glick assessed the Veteran was not having postoperative atrial flutter and "he likely has been having atrial flutter at times prior to his operation."  

As to the positive evidence in favor of secondary service connection, Dr. Joseph in his May 2007 private medical opinion opined that the Veteran was first diagnosed with atrial fibrillation "post-operatively" in 2000. Dr. Joseph added he has treated the Veteran since 1993, yet the Veteran had no history of any cardiac arrhythmia prior to his 2000 surgery for his service-connected right knee. It follows there is at least some probative medical evidence of record that demonstrates a causative relationship between his current paroxysmal atrial fibrillation and the Veteran's service-connected right knee disability. Velez, 11 Vet. App. at 158. 

There is conflicting medical evidence as to whether the Veteran's paroxysmal atrial fibrillation is secondary to his service-connected right knee. No apparent basis exists for rejecting either opinion. There is an approximate balance of the positive and negative evidence. The evidence is in relative equipoise. 

Resolving any doubt in the Veteran's favor, secondary service connection for paroxysmal atrial fibrillation is granted. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board emphasizes that it is granting secondary service connection for paroxysmal atrial fibrillation on the basis that is the direct result of his service-connected right knee disability, as opposed to aggravation.  The appeal is granted as to that issue. The precise nature and extent of his paroxysmal atrial fibrillation is not before the Board at this time.


ORDER

Service connection for paroxysmal atrial fibrillation as secondary to a service-connected right knee disability is granted. 





____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


